DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201710138442.6, filed on 03/09/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2019, 06/08/2020 and 06/30/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0008]: As written it reads “In one embodiment, the two-channel signal generator has a fundamental frequency at least in a range of 0.1 MHz to 5 MHz, is configured to independently generate a sinusoidal signal and a square wave signal, and has a TTL gate trigger output function”. However, this is the first indication of the acronym TTL, therefore, the term should be spelled out to provide clarity to the term.
[0023]: As written it reads “The two-channel signal generator 11is configured to generate the ultrasonic neural regulation pulse waveform, as shown in FIG. 3”, however, to correct the typo “11is” should be changed to “11 is”.
[0028]: As written it reads “a single array element, has an arc shaped structure capable of reaching the neural regulation depth, and is configured to focus the ultrasound generated by .
Appropriate correction is required.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
	Regarding claim 1, the claim reads “a transducer module […], the ultrasonic transducer module”. The examiner believes these represent the same component. Should this assumption be correct the examiner recommends amending the claim to recite the same term (i.e. ultrasonic transducer module) throughout the claim language.
	Regarding claim 4, the claim reads “wherein the two-channel signal generator […] is configured to independently generate a sinusoidal signal and a square wave signal, and has a TTL gate trigger output function”. However, this is the first indication of the acronym TTL within the claims, therefore the term should be spelled out to provide clarity.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the pulse signal generation module in claims 1-3, 6; the transducer module in claims 1 and 6; and the fixing module in claims 1 and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The pulse signal generation module is described in the specification when it states “In one embodiment, the pulse signal generation module includes: an independent two-channel signal generator […] a power amplifier […] and an impedance matching circuit” [0006] and “In one embodiment, the pulse signal generation module further includes an oscilloscope connected with the independent two-channel signal generator and configured to observe an output waveform” [0007]. Therefore, there is sufficient disclosure regarding the structure of the pulse signal generation module. Thus, claims 1-3 and 6 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) with respect to the pulse signal generation module.
The transducer module is described within the specification when it states “The ultrasonic transducer module 2 is configured to convert the pulse signal generated by the pulse signal generation module 1 into the ultrasound. As shown in FIG. 4, the transducer module 2 includes a leading wire 20, a piezoelectric array element 23 and a backing 21” [0027]. Therefore, there is sufficient disclosure regarding the structure of the transducer module. Thus, claims 1 and 6 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) with respect to the transducer module.
The fixing module is described within the specification when it states “As shown in FIG. 3, the fixing module 3 includes an upper fixing module 26 and a lower fixing module 22. The upper fixing module 26 is configured to fix the ultrasonic transducer module 2. The lower fixing module 22 is configured to be fixed on the animal neural regulation target point (animal brain) through the dental cement and the skull nail. In one embodiment, an ultrasonic emission path in the ultrasonic neural regulation is determined, the lower fixing module 22 is fixed on the skull surface through which the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites “wherein the pulse signal generation module is configured to generate a pulse signal with high energy”. The term “high energy” in claim 1 is a relative term which renders the claim indefinite. This term is is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree to which energy is considered high. When stated in this way, the term high energy can correspond to a variety of different values. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 8, the claim recites “wherein a piezoelectric material of the piezoelectric array elements comprises a piezoelectric ceramic, a composite piezoelectric material, and a crystalline material”, however it is unclear whether the piezoelectric material is intended to include all these structural material (i.e. in a three-layered structure) or at least one of these structural materials. The examiner recommends clarifying the structure of the piezoelectric material. For the sake of examination, the examiner it interpreting the piezoelectric material to include at least one of a piezoelectric ceramic, a composite piezoelectric material or a crystalline material. 
Regarding claims 2-10, due to their dependence on claim 1 either directly or indirectly, these claims inherit the rejection above. Furthermore, these claims to not remedy the indefiniteness of the independent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tyler US 20120289869 A1 “Tyler”.
Regarding claim 1, Tyler teaches “A conscious animal ultrasonic neural regulation device, comprising:” (“The present invention comprises methods and devices for modulating the activity or activities of the brain in humans and other organisms. […] Devices of the present invention comprise an ultrasound device operably attached to or associated with a head containing a brain, the ultrasound device may comprise one or more components for generating ultrasound waves, such as ultrasonic emitters, transducers, piezoelectric transducers, piezopolymer transducers, composite transducers, gas matrix piezoelectric transducers, CMUTs (capacitive micromachined ultrasound transducers), and may be provided as single or multiple transducers on in array configurations” [0006]. Furthermore, this device is shown in FIG. 1A. The brain inherently contains neurons which conduct electric signals. Since the device includes an ultrasound device for modulating the activity or activities of the brain in humans or other organisms, the device constitutes a conscious animal ultrasonic neural regulation device.);
“a pulse signal generation module, […] wherein the pulse signal generation module is configured to generate a pulse signal with high energy” (“FIG. 11A-C shows ultrasound stimulus waveforms for transcranial stimulation of intact brain circuits. (A) Illustration of the method used to construct and transmit pulsed US waveforms into the intact mouse brain. Two function generators were connected in series and used to construct stimulus waveforms” [0020]. As shown in FIG. 11A, the function generator #1 generates an ultrasonic pulse. Therefore, since the function generator is used to construct and transmit pulsed US waveforms into the intact mouse brain, the function generator (i.e. specifically function generator #1) constitutes a pulse signal generation module. 
Furthermore, regarding generating a pulse signal with high energy, Tyler discloses “FIG. 3 illustrates ultrasound waves in a graph that illustrates an example ultrasound waveform 200 for modulating neural activity […] In some embodiments the pulse repeat frequency PRF increases from a minimum (PRFmin) to a maximum (PRFmax) over a time interval called a ramp time” [0038], “wherein the ultrasound transducer is configured to deliver ultrasound energy at a frequency in a range of 0.1 2 to about 500 mW/cm2 at the target tissue site” [Claim 14]. Since the pulse repeat frequency (PRF) of the ultrasound waveform increases from a minimum to a maximum value over a time interval and the ultrasound transducer delivers ultrasound energy in the frequency range of 0.1 MHz to 1.5 MHz and with an intensity between about 10 mW/cm2 to about 500 mW/cm2 at the target tissue site, the pulse signal generation module is configured to generate a pulse signal with high energy.);
“a transducer module […] the ultrasonic transducer module is configured to convert the pulse signal into an ultrasound” (“A device of the present invention comprises at least a body or a plurality of components for generating ultrasound waves” [0052] and “To illustrate the operation of a system and device of the present invention, a head is depicted wearing an ultrasound device of the present invention. However, the system or device does not include the head or its external surface. A system comprises components for generating ultrasound waves such as ultrasound transducers, of which several are shown” [0055]. As shown in FIG. 1A, the device includes multiple US transducers. Therefore, since the ultrasound transducers are configured to generate ultrasound waves, the US transducer constitutes an ultrasonic transducer module which is configured to convert the pulse signal into an ultrasound.);
“and a fixing module […] the fixing module comprises an upper fixing module and a lower fixing module; wherein the upper fixing module is configured to fix the ultrasonic transducer module, and the lower fixing module is configured to be fixed on an animal neural regulation target point; the upper fixing module and the lower fixing module are connected by a connecting component” (“FIG. 1A is a diagram that illustrates an exemplary system for modulating brain activity, according to an embodiment wherein the device comprises a helmet or head covering to be worn on the head of a subject. It is contemplated that the helmet portion is attached to the head by attachment components such as a chin 
Regarding claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the fixing module is a ring shaped structure” (“FIG. 1A is a diagram that illustrates an exemplary system for modulating brain activity, according to an embodiment wherein the device comprises a helmet or head covering to be work on the head of a subject” [0054]. As shown in FIG. 1A the subject is a human. The head of a human is approximately spherical in shape. For the helmet to fit on the head of a subject as shown in FIG. 1A, the fixing module (i.e. the helmet) must be a ring shaped structure.).
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the fixing module is made of an organic glass material or a plastic” (“For example, in some aspects where the ultrasound device comprises a personal protection helmet, the materials used in the construction of such helmets may include molded polycarbonate plastics (i.e. GE Lexan), carbon fiber composites, and/or ABS plastics. In other aspects, the ultrasound devices may comprise anti-ballistic helmets for combat, tactical, military, and/or national security .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler US 20120289869 A1 “Tyler” as applied to claims 1, and 9-10 above, and further in view of Towe et al. US 20150112233 A1 “Towe”.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. Tyler teaches “wherein the pulse signal generation module comprises: an independent two-channel signal generator, configured to generate a neural regulation pulse waveform” (“Any devices known in the art may be used as a controller or microcontroller. For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L. RF amplifier” [0060]. As shown in FIG. 11A, the function generator #1, includes four channels through which waveforms can be generated. Therefore, the pulse signal generation module includes an independent two-channel signal generator configured to generate a neural regulation pulse waveform.);
“a power amplifier, configured to increase an energy of the regulation pulse waveform” (“An RF amplifier was then used to provide final voltages to the US transducers” [0020] and “For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L. RF amplifier” [0060]. Therefore, the pulse signal generation module comprises a power amplifier (i.e. ENI 240L RF amplifier), configured to increase an energy of the regulation pulse waveform.); and
Tyler does not teach “an impedance matching circuit, configured to perform personalization design based on an actual measured impedance value of a piezoelectric array element, to realize impedance matching”.
Towe is in a related field of endeavor involving utilizing an ultrasound transducer to perform neurostimulation.
Towe teaches “an impedance matching circuit, configured to perform personalization design based on an actual measured impedance value of a piezoelectric array element, to realize impedance matching” (“In some embodiments, the implantable stimulator further comprises an electrical impedance matching circuit such as a voltage multiplier, charge pump.” [0011] and “In some embodiments, the implantable stimulator 108 may include a voltage multiplier to increase a voltage multiplier to increase the voltage delivered to the body. The voltage multiplier may help match the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Tyler to include the impedance matching circuit of Towe to “help match the impedance of the body tissue to control the amount of neurostimulation” [Towe: 0033]. An impedance matching circuit is one of a finite number of devices which can be used to match acoustic impedance between body tissue and an ultrasonic transducer with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of matching the impedance of the body tissue to control the amount of neurostimulation that is delivered to the neural tissue of the subject to which the device of Tyler is attached.
Regarding claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. Tyler teaches “wherein the pulse signal generation module further comprises an oscilloscope connected with the independent two-channel signal generator and configured to observe an output waveform” (“The intensity characteristics of pulsed US stimulus waveforms were characterized by recording voltage traces produced by US pressure waves using a calibrated needle hydrophone (HNR 
Regarding claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. Tyler teaches “wherein the two-channel signal generator has a fundamental frequency at least in a range of 0.1 MHz to 5 MHz, is configured to independently generate a sinusoidal signal and a square wave signal, and has a TTL gate trigger output function” (“Any devices known in the art may be used as a controller or microcontroller. For example, waveforms may be generated using an Agilent 33220A function generator (Agilent Technologies, Inc., Santa Clara, Calif., USA) and amplified using an ENI 240L. RF amplifier” [0060]. As shown in FIG. 11A, the function generator #1, includes four channels through which waveforms can be generated. Therefore, the pulse signal generation module includes an independent two-channel signal generator configured to generate a neural regulation pulse waveform. Additionally, Tyler discloses “wherein the ultrasound transducer is configured to deliver ultrasound energy at a frequency in a range of 0.1 MHz to 1.5 MHz at the target tissue site” [Claim 13]. For the ultrasound transducer to deliver ultrasound energy in the frequency range of 0.1 MHz to 1.5 MHz, the ultrasound transducer had to have received the pulse signal from the two-channel signal generator which has a fundamental frequency at least in a range of 0.1 MHz to 5 MHz.
Regarding the two-channel signal generator being configured to independently generate a sinusoidal signal and a square signal, Tyler discloses “Although pulses may be sine waves having a single ultrasound frequency herein, other oscillating shapes may be used, such as square waves, or spikes, or ramps, or a pulse includes multiple ultrasound frequencies composed of beat frequencies, harmonics, or a combination of frequencies generated by constructive or deconstructive interference techniques, or 
Regarding the two-channel signal generator having a TTL gate trigger output function, Tyler discloses “Transcranial pulsed US stimulus waveforms were delivered to the target motor cortex or hippocampus using standard TTL triggering protocols” [0130]. To deliver transcranial pulsed US stimulus waveforms using a standard TTL triggering protocol, the two-channel signal generator (i.e. the function generator #1) had to have included a TTL gate trigger output function.).
Regarding claim 5, due to its dependence on claim 2, this claim inherits the references disclosed therein. Tyler teaches “wherein the power amplifier has a frequency band in a range of 0.1 MHz to 5 MHz and a power range of 50 W to 150 W” (“An RF amplifier was then used to provide final voltages to the US transducers” [0020] and “The ultrasound waves provided may be of any shape or amplitude, and may be focused or unfocused, depending on the application desired. The ultrasound may be at an intensity in a range of about 0.0001 mW/cm2 to about 100 W/cm2 and an ultrasound frequency in a range of about 0.02 MHz to about 10.0 MHz at the site of the cells or tissue to be modulated” [0031]. For the ultrasound waves to be directed to the tissue to be modulated from the US transducers, the signal had to have been amplified. Furthermore, since the ultrasound is in an intensity in a range of about 0.0001 mW/cm2 to about 100 W/cm2 the amplifier had to have operated in a power range of 50 .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler US 20120289869 A1 “Tyler” and Towe et al. US 20150112233 A1 “Towe” as applied to claims 2-5 above, and further in view of Davidsen et al. US 20150099978 A1 “Davidsen”.
Regarding claim 6, due to its dependence on claim 2, this claim inherits the references disclosed therein. Tyler teaches “wherein the ultrasonic transducer module comprises a leading wire, the piezoelectric array element […] the piezoelectric array element is connected to the leading wire, the leading wire is connected […]” (“Transmission of US from the transducer into the brain may occur at points where acoustic gel is coupling the transducer to the head” [0046]. An US transducer inherently includes a piezoelectric array element. Furthermore, regarding the leading wire, Tyler discloses in FIG. 11A a wired connection between the US transducer (i.e. the transcranial pulsed ultrasound transducer) and the RF amplifier. Therefore, the piezoelectric array element is connected to the leading wire.). 
Tyler does not teach “[…] the impedance matching circuit of the pulse signal generation module”.
Towe teaches “[…] the impedance matching circuit of the pulse signal generation module” (“In some embodiments, the implantable stimulator further comprises an electrical impedance matching circuit such as a voltage multiplier, charge pump.” [0011] and “In some embodiments, the implantable stimulator 108 may include a voltage multiplier to increase a voltage multiplier to increase the voltage delivered to the body. The voltage multiplier may help match the impedance of the body tissue to control the amount of neurostimulation. […] This may be desirable in certain electrical stimulation applications such as where currents are applied to bone to promote improved osteogenesis” [0033]. The body tissue of the patient is inherently associated with an impedance value. Furthermore, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Tyler to include the impedance matching circuit of Towe to “help match the impedance of the body tissue to control the amount of neurostimulation” [Towe: 0033]. An impedance matching circuit is one of a finite number of devices which can be used to match acoustic impedance between body tissue and an ultrasonic transducer with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of matching the impedance of the body tissue to control the amount of neurostimulation that is delivered to the neural tissue of the subject to which the device of Tyler is attached.
The combination of Tyler and Towe does not teach “and a backing […] the backing is made of an epoxy resin material, and provided with a water inlet and an air outlet, the water inlet is configured to inject deionized water”.
Davidsen is within a similar field of endeavor involving structures included within ultrasound transducers.
Davidsen teaches “and a backing […] the backing is made of an epoxy resin material, and provided with a water inlet and an air outlet, the water inlet is configured to inject deionized water” (“Referring first to FIG. 1, an acoustic stack 100 with a thermally conductive backing block which is 
Regarding the backing being provided with a water inlet and an air outlet, the water inlet being configured to inject deionized water, Davidsen discloses “Holes are drilled through the epoxy layer on either side of the block and fluid ports 52 and 56 are located in the holes. The fluid ports thus access the highly porous interior of the block 165. The open structure of the porous graphite foam allows fluid to flow from one port to the other” [0030]. These fluid ports are represented in FIG. 9. Therefore, since the holes for the fluid ports 52 and 56 can be drilled into the epoxy layer (i.e. the backing), under broadest reasonable interpretation, the backing is provided with a water inlet and an air outlet. Deionized water is one of a finite number of fluids which can be used within ultrasonic systems to perform cooling [Davidsen: 0030], therefore it would be obvious to inject water through the water inlet to cool the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Tyler and Towe to include the backing and the water inlet and air outlet as disclosed in Davidsen to “conduct heat into the block 165 (i.e. backing block 165) to be carried away by the fluid flow […] and the graphite particles effectively scatter and attenuate acoustic energy from the back of the acoustic stack” [0030]. A backing block containing water inlets and air outlets for fluid exchange is a known structure used in cooling an ultrasonic device with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements 
Regarding claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. Tyler teaches “wherein the piezoelectric array element is composed of a single array element, has an arc shaped structure capable of reaching a neural regulation depth, and is configured to focus the ultrasound generated by the piezoelectric array element on an animal brain target point” (FIG. 7 illustrates an exemplary device having movable or rotatable component, such as a movable or rotatable ultrasound transducer” [0065]. Furthermore, as shown in FIG. 7, the “US transducer(s) mounted on motion control device for adjusting xyz position of the transducer(s) such that focusing is changed and/or sweeping ultrasound fields is achieved”. Additionally, as shown in FIG. 7, the device includes one transducer (i.e. a piezoelectric array element) and Tyler discloses “Single element focused transducers may be used for delivering spatially restricted acoustic pressure fields to brains. Such single element focused transducers can be manufactured having various focal lengths depending on the size and center frequency of the transducer” [0046], therefore, the piezoelectric array element is composed of a single array element. Accordingly, as shown in FIG. 7, the US transducer (i.e. piezoelectric array element) is located on the helmet which is arc shaped such that ultrasound waves are focused to the brain, therefore, under broadest reasonable interpretation, the piezoelectric array element has an arc shaped structure capable of reaching a neural regulation depth and is configured to focus the ultrasound energy generated by the piezoelectric array element on an animal brain target point.).
Regarding claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. Tyler teaches “wherein a piezoelectric material of the piezoelectric array elements comprises a piezoelectric ceramic, a composite piezoelectric material, and a crystalline material” (“An ultrasound transducer may be composed of any single or combination of piezoelectric materials known to those skilled in the art, which include piezopolymers, piezoceramics, piezocomposites, and any other 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793